  Case 20-10324        Doc 75     Filed 04/27/20 Entered 04/27/20 10:15:57            Desc Main
                                    Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION

                                                      )
In re:                                                )
                                                      )       Chapter 7
BARRY W. CHAPIN,                                      )       Case No. 20-10324-JEB
                                                      )
                        Debtor.                       )
                                                      )

 ASSENTED TO MOTION BY CHAPTER 7 TRUSTEE TO CONTINUE APRIL 28, 2020
   HEARINGS ON (I) MOTION FOR RELIEF FROM STAY FILED BY FREEDOM
  MORTGAGE CORPORATION AND (II) MOTION OF THE CARLTON GARDENS
             CONDOMINIUM TRUST FOR RELIEF FROM STAY
                    (Request for Emergency Determination)

         Harold B. Murphy, Chapter 7 trustee (the “Trustee”) of the above referenced debtor (the

“Debtor”), hereby request that the Court continue the hearings on the (1) Motion for Relief From

Stay Filed by Freedom Mortgage Corporation [doc. no. 22]; and (2) Motion of the Carlton

Gardens Condominium Trust for Relief From Stay [doc. no. 28] (collectively, the “Motions”)

scheduled for April 28, 2020 at 11:00 a.m. for a period of approximately two weeks, or to such

date as may be convenient to the Court.

         As grounds therefore, the Trustee states that each of the Motions seek relief with request

to the property located at 147 Milk Street, Unit No. 15, Carlton Gardens Condominium,

Westborough, MA 01581 (the “Real Property”). The Trustee has consulted with a real estate

broker regarding the marketing and sale of the Real Property and is coordinating to arrange to for

the broker to access and view the Real Property. Freedom Mortgage Corporation and Carlton

Gardens Condominium Trust have each agreed to a two week continuance of the hearings on the

Motions. The Debtor, who has filed an objection with regard to the Motions, has also agreed to

the continuance.
  Case 20-10324        Doc 75    Filed 04/27/20 Entered 04/27/20 10:15:57           Desc Main
                                   Document     Page 2 of 2



                             Request for Emergency Determination

          Pursuant to MLBR 9013-1(g), because the hearings on Motions are scheduled for

tomorrow, emergency determination is requested. No party will be prejudiced by the requested

relief.

          WHEREFORE, based upon the foregoing, the Trustee requests that the Court enter an

order continuing the hearings on the Motions for a period of two weeks or to such date as may be

convenient to the Court, and granting such further relief as the Trustee deems just and proper.


                                                  Respectfully Submitted,

                                                  HAROLD B. MURPHY,
                                                  CHAPTER 7 TRUSTEE

                                                  By his counsel,

                                                  /s/ Kathleen R. Cruickshank
                                                  Kathleen R. Cruickshank (BBO #550675)
                                                  MURPHY & KING, Professional Corporation
                                                  One Beacon Street
                                                  Boston, MA 02108
                                                  Tel: (617) 423-0400
                                                  Email: kcruickshank@murphyking.com


Dated: April 27, 2020




771282
